DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the amendment filed on March 5, 2021.  Claims 1-21 have been cancelled.  Claims 38-41 have been newly added.  Thus, claims 22-41 are pending.  Claims 22, 28 and 34 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 22-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2005/0125148 to Buer et al. (hereinafter “Buer”), discloses one of the conflict resolution and prediction rules 112 implemented by the learning engine 106 computes the following numeric values summarizing the differences between two paths.  It may be utilized to determine if the current path is different from previous paths.  Each path consists of a list of coordinates from the navigation device 104 (e.g., latitude and longitude).  The driver behaviors model database 208 stores a copy of each path and statistics associated with each path (e.g., time of day, day of week).  The model of vehicle operator activity 416 is created by the learning 
With respect to independent claim 22, Buer, taken singly or in combination with other prior art of record, does not disclose or teach obtaining past location data comprising a plurality of past location indicators that describe a location of a user over a learning period during which the plurality of past location indicators are collected and comprising a minimum amount of time until a recurring pattern shows in the past location data, in combination with other limitations of the claim.
With respect to independent claim 28, Buer, taken singly or in combination with other prior art of record, does not disclose or teach obtaining, by one or more computing devices, past location data indicative of travel routes taken by a user over a learning period during which the plurality of past location indicators are collected and comprising a minimum amount of time until a recurring pattern shows in the past location data, in combination with other limitations of the claim.
With respect to independent claim 34, Buer, taken singly or in combination with other prior art of record, does not disclose or teach obtaining past location data comprising a plurality of past .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661